Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “used for” the subsequent language does not further limit the claim. It is unclear if Applicant intends said language to further limit the claim or is merely presenting optional language. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6-9, 11-12, 14, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda et al. (US 20020063116)
With respect to claims 1, 11 and 20 Ikeda teaches a double-power-supply switching control system for a welding machine (paragraph 0001), comprising: an input voltage unit (101/103) for inputting an input voltage signal to a welding machine; a signal modification unit (103), for performing a continuous detection (see detection with comparators 143, 144 and 145 connected at 103P) and modification (rectification and signal for lowering and doubling) of the input voltage signal, and outputting a modified input voltage signal (signal output to 104P); a power supply output unit (see output terminals 128) for outputting an output voltage and an output current (current output of terminals 128); a control unit (100) provided with a judgment unit (149) for receiving said modified input voltage signal and judging whether to perform a voltage doubling and obtaining a judgment result (output to 152/153), and a locking unit (item 153) for locking an actual input voltage mode of the welding machine; wherein the control unit controls the input voltage unit to execute a voltage doubling (paragraph 0071) switching action (opening and closing action of switch 154) according to the judgment result (see connection of output for 149) so as to switch the input voltage signal to a corresponding actual input voltage mode; and the control unit further controls the locking unit to lock (closing or opening the switch) the corresponding actual input voltage mode; and furthermore, the control unit judges whether a preset input voltage mode of the welding machine corresponds (see corresponding comparators 143-145 judging preset voltage inputs) to the actual input voltage mode, and controls the power supply output unit to output an output current (see current detection 133 paragraph 0045) matched with the preset input voltage mode of the welding machine.
With respect to claim 3 and 12 Ikeda teaches the judgment unit outputs a judgment result of performing the voltage doubling (paragraph 0071), the control unit switches the input voltage {WEIZH-1812-USPT00881681v1}31signal to 
With respect to claim 4 and 14 Ikeda teaches the judgment unit outputs a judgment result of performing the voltage non-doubling (see lowering paragraph 0009), the control unit switches the input voltage signal to an input voltage non-doubling mode for not performing the voltage doubling of the input voltage signal, and controls the locking unit to lock an actual input voltage non-doubling mode of the welding machine; then, the control unit judges (see judging unit Fig .1-2) whether the preset input voltage mode of the welding machine corresponds to the actual input voltage non-doubling mode; and if so, the control unit transmits a signal to the power supply output unit, and the power supply output unit selects and outputs an output current matched with the preset input voltage non-doubling mode of the welding machine.
With respect to claim 6 Ikeda teaches the control unit matches to a preset welding machine potentiometer type (items 150/151) according to the preset input {WEIZH-1812-USPT00881681v1}32voltage mode, and then transmits a result (output of 151) of the matching to the power supply output unit; and the power supply output selects a output current (see current detection 133 and control output connected to 116) matched with the preset input voltage mode and the preset welding machine potentiometer type unit.  
With respect to claim 7 and 17 Ikeda teaches repeating the following processes (each time the AC voltage is applied paragraph 0017): the control unit judges (paragraphs 0025-31) whether the preset input voltage mode of the welding machine corresponds to the actual input voltage mode, and if so, the 
With respect to claim 8 and 18 Ikeda teaches an input shift-selection unit (150); the welding machine is provided with several input shift positions (A,B,C) connected with the input shift-selection unit; and a selected preset input voltage mode is input to the input shift-selection unit by selecting one of the input shifts.  
With respect to claim 9 and 19 Ikeda teaches the input voltage unit comprises a power supply switching control unit (111) and a rectification (diodes 103a-d) and filtering unit (134); and the rectification and filtering unit is used for doubling the input voltage according to the input voltage polarity of the power supply switching control unit.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 20020063116) in view of Smith et al. (US 8,094,471).
With respect to claim 2 and 16 Ikeda teaches the control system however does not teach the use of a delay unit. Smith teaches the use of a delay unit (col. 5 lines 10-15). It would have been obvious . 
Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 20020063116) in view of Liu (Liu CN 204425202).
With respect to claim 5 and 15 Ikeda teaches the control unit however does not teach the alarm unit. Liu teaches control unit further comprises an alarm unit (paragraph 0016) as recited in claim 5. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ikeda to include the use of an alarm as seen in Liu for the benefit of notifying the user adjustments are required. 
Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda et al. (US 20020063116) in view of Smith et al. (US 8,094,471).
With respect to claim 10 and 13 Ikeda power supply the rectification and filtering unit converts the input voltage signal to an impulse voltage signal; however does not teach the peak value holding unit; the rectification and filtering unit converts the input voltage signal to an impulse voltage signal; and the peak value holding unit filters the impulse voltage signal, holds a peak value signal and outputs a continuous peak value voltage signal. Smith teaches a peak value holding unit (see latch and detect items 20 and 30); and the peak value holding unit filters the impulse voltage signal, holds a peak value signal (col. 2 line 60-67) and outputs a continuous peak value voltage signal. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Ikeda to hold a peak value for the benefit of preventing transient voltage surge from causing anomalous operations (col. 3 lines 5-15).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/               Primary Examiner, Art Unit 2836